Citation Nr: 0633733	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis of the hands 
and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1943 and from April 1945 to May 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
1942 to January 1943.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board notes that the veteran's original claim for 
arthritis of the lumbar spine, knees, and hands, as well as a 
claim for service connection for heart disease were 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated March 2005.  The Board also notes that by a March 2006 
rating decision, the RO granted service connection for 
arteriosclerotic heart disease with concentric left 
ventricular hypertrophy, sinus bradycardia, as well as 
granted service connection for degenerative joint disease of 
the lumbar spine.  Accordingly, these claims are no longer in 
appellate status before the Board.

Furthermore, any evidence received subsequent to the 
supplemental statement of the case dated March 2006, is 
duplicative, cumulative and as such, not pertinent to 
question of whether veteran developed traumatic arthritis as 
a result of service.



FINDINGS OF FACT

The veteran has a current diagnosis of degenerative joint 
disease of the hands and knees, which is not traumatic in 
nature, and is not related to service.




CONCLUSION OF LAW

The veteran's current degenerative arthritis of the knees and 
hands was not incurred in or related to any incidence of 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim.  This includes 
notifying the veteran of the evidence VA will attempt to 
obtain and that which the veteran is responsible for 
submitting.  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. § 3.159 
(2005).  These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with with the 
notice of the type of evidence necessary to establish a 
disability rating or an effective date until March 2006, for 
the disability on appeal.  Despite the untimely notice 
provided to the veteran concerning these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of the final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection.  Thus, 
any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in February 2002, (prior to the July 2002 adverse 
determination), along with a subsequent letters dated 
November 2003, and March 2005, adequately informed the 
veteran of the evidence and information (1) necessary to 
substantiate the claim; (2) that VA would seek to provide; 
and (3) that the veteran was expected to provide.  The letter 
also essentially told the veteran to submit any information 
or evidence in his possession.  The RO additionally requested 
that the veteran identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

The Board further notes that the veteran's available service 
medical records and available private medical records have 
been obtained.  The veteran was also provided with two VA 
examinations of the joints.  Additionally, the veteran 
submitted numerous statements regarding his condition and his 
service.  The veteran has not identified any further evidence 
with respect to his claim, and the Board is similarly unaware 
of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  Certain chronic 
diseases, including arthritis, which become manifest to a 
compensable degree within the year after service, will be 
rebuttably presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran is a former POW and develops post-traumatic 
osteoarthritis to a degree of 10 percent or more at any time 
after discharge or release from active service, service 
connection will be presumed.

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action, or heart sounds, any urinary findings of cases, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  


History and Analysis

The veteran contends that his arthritis of the hands and 
knees are a result of beatings he received as a POW during 
World War II.

Upon review of the available service medical records, the 
Board notes that a physical examination dated May 1945 notes 
that the veteran had no musculo-skeletal defects.  
Additionally, the veteran's Honorable Discharge document, 
dated May 1946, shows that the veteran incurred no wounds or 
illnesses in service and that he was "physically fit" upon 
discharge.  

Private medical records from 2001 through 2002 show that the 
veteran currently suffers from various aliments such as 
tuberculosis, cataracts, degenerative arthritis, and 
emphysema.  Additionally a medical certificate, dated October 
1993, noted that the veteran receives treatment for 
degenerative osteoarthritis.

A pycho-social VA evaluation in February 1987 noted that the 
veteran gave a history of being beaten and bayonetted many 
times, while imprisoned as a POW.  The examiner also noted 
that the veteran complained of rheumatism.

A November 1998, VA examination found that the veteran 
complained of multiple joint pain in the feet, knees and 
lumbosacral spine.  The examination noted no joint swelling 
or deformities, and no limitation of range of motion of the 
knees, ankles, and lumbosacral spine.  After physical 
examination and reviewing x-rays, the examiner provided a 
diagnosis of marked osteoporosis, degenerative arthritis of 
all joints of both feet, and osteoporosis, degenerative 
arthritis of the knees or lumbosacral spine.  

The veteran was afforded a new VA examination of the joints 
in April 2005.  Upon examination, the veteran complained of 
knee and hand stiffness, lack of endurance, and pain with 
moderate intensity.  The veteran reported that the pain 
occurred daily and lasted for hours at a time.  The veteran 
complained of being unable to stand when knee pain flared up, 
as well as limited gripping ability during hand pain flare 
ups.  The veteran walks with a cane.  The examiner noted the 
veteran reported a history of beating during his POW 
experience with a trauma to the knee, lower back and hands.  
The examiner provided a diagnosis of degenerative joint 
disease of both hands and both knees but opined that the 
veteran's arthritis was not post-traumatic.

While the veteran currently suffers from degenerative 
arthritis in both knees and both hands and some records 
include the feet, there is no competent medical evidence 
linking the veteran's current disability to service.  
Arthritis was not shown during service or within the one-year 
presumptive period following separation from service.  
Furthermore, while arthritis was shown at the time of the VA 
examination in February 1987, it was not shown to be the 
result of any trauma.  Additionally, while the April 2005 VA 
examination noted that the veteran did suffer from 
degenerative arthritis in the hands and knees, the examiner 
specifically stated that the arthritis was not post-
traumatic.  As a result presumptive service connection due to 
being a POW is not warranted.

There is no competent evidence of arthritis during service, 
or for many years after service.  Thus, the evidence does not 
show that the veteran's degenerative arthritis is related to, 
or was incurred in service.  Further, there is no competent 
medical evidence of traumatic arthritis at any time.  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine 


is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for arthritis of the hands and knees is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


